Matter of Ebony S. (Earlind G.) (2014 NY Slip Op 09141)





Matter of Ebony S. (Earlind G.)


2014 NY Slip Op 09141


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2014-01579
 (Docket Nos. N-5981-10, N-5982-10, N-5984-10)

[*1]In the Matter of Ebony S. (Anonymous). Administration for Children's Services, respondent;
andEarlind G. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Jasmine S. (Anonymous). Administration for Children's Services, respondent;Earlind G. (Anonymous), appellant. (Proceeding No. 2)In the Matter of Alissa D. (Anonymous). Administration for Children's Services, respondent;Earlind G. (Anonymous), appellant. (Proceeding No. 3)


Richard L. Herzfeld, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Kristin M. Helmers and Janet L. Zaleon of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Marcia Egger of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Steven Z. Mostofsky, J.), dated July 9, 2013. The order, inter alia, released the children Ebony S., Jasmine S., and Alissa D. to the custody of their mother. The appeal brings up for review an order of fact-finding of that court (Michael Ambrosio, J.), dated May 15, 2013, which, after a hearing, found that the appellant derivatively abused the children Ebony S., Jasmine S., and Alissa D.
ORDERED that the order is affirmed, without costs or disbursements.
The Family Court's determination that the appellant sexually abused the child Alyson S. supported the court's finding that he derivatively abused the children Ebony S., Jasmine S., and Alissa D., and as the conduct established a fundamental defect in his understanding of his parental duties relating to the care of children and demonstrated that his impulse control was so defective as to create a substantial risk of harm to any child in his care (see Matter of Michael U. [Marcus U.], 110 AD3d 821, 821-822; Matter of Kyanna T. [Winston R.], 99 AD3d 1011, 1013; Matter of Aliyah G. [Arlenie G.], 95 AD3d 885, 886; Matter of Daniel W., 37 AD3d 842, 843). There is no basis in the record to disturb the Family Court's assessment of the credibility of the witnesses at the fact-[*2]finding hearing (see Matter of Linda F. [Jose F.], 119 AD3d 944).
The appellant's remaining contention is without merit.
RIVERA, J.P., SKELOS, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court